Citation Nr: 1544344	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  09-49 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for cirrhosis/chicken wire fibrosis of the liver, to include as secondary to hepatitis C.

3. Entitlement to service connection for hepatocellular carcinoma.  


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

As noted in the previous remand, on the VA Form 9, Appeal to the Board of Veterans' Appeals, received by VA in December 2009, the Veteran indicated that he wanted a BVA hearing in Washington, D.C.  A Central Office hearing was scheduled in October 2010.  The Veteran advised that he was incarcerated and unable to attend the hearing but noted that he would consider a hearing via the telephone.  He also advised that he was being transferred to a federal medical prison due to terminal cancer.  The Veteran stated that if for some reason a hearing via the telephone between him and the VA could not be conducted, then proceeding with a decision would be in order.  In February 2011, the Veteran requested that VA expeditiously reach a decision in his case. 

In view of the circumstances and the Veteran's unfortunate medical condition, the Board construes the Veteran's request for VA to reach an expeditious decision as a withdrawal of his request for a hearing before the Board.

This case was brought before the Board in March 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with the authorization form for release of his medical records from the Federal Bureau of Prisons, requesting the Veteran address Hepatitis C risk factors specific to him, and seeking an opinion from a hepatologist.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hepatocellular carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, Hepatitis C is etiologically related to active service.

2. The Veteran's cirrhosis/chicken wire fibrosis is caused by service-connected Hepatitis C.


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, Hepatitis C was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Cirrhosis/chicken wire fibrosis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the claim addressed below has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that he contracted Hepatitis C during active duty service.  Specifically, he points to the fact that he was diagnosed with Hepatitis B during service.  He notes that the diagnosis was performed by physical examination and not blood test so it is possible the in-service diagnosis of Hepatitis B was a misdiagnosis of Hepatitis C.  The Veteran has not attributed his Hepatitis C to any specific cause but has raised the possibility of different causes in saying things such as "[w]as my hepatitis due to an air gun inoculation ... or an often used needle that carried disease from person to another, or, was it purposely caused by some misfit soldier working on the base hospital?"  April 2009 VA Form 21-4138.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
The November 1969 Report of Medical Examination, completed at enlistment, reports a normal clinical evaluation for all body systems, besides the feet.  Furthermore, no specific notation regarding Hepatitis is made.  The Veteran asserts that he was first diagnosed with Hepatitis during active duty service and a review of medical records corroborates this assertion.  He was first diagnosed with "Hepatitis, Infection" in early April 1970 when he presented with symptoms.  Other service treatment records indicate a more specific diagnosis of Serum Hepatitis, better known as Hepatitis B.  Dorland's Illustrated Medical Dictionary at 846 (32nd ed. 2012).  The July 1970 Report of Medical Examination, completed as part of discharge, noted Hepatitis with no apparent sequelae.  The Veteran reports that his in-service diagnosis was the result of physical examination not a blood test.  A review of the service treatment records turns up no evidence of an in-service blood test to identify the exact nature of the Veteran's Hepatitis.

Service connection may not be established as directly related to service for a disability deemed to be the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301 (2015).  Risk factors for Hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  The Board notes that the Veteran has admitted to a heroin addiction that involved intravenous administration.  Since his claim for service connection has been filed, he has, however, maintained that he did not use heroin or intravenously inject a drug until he served in Vietnam.  The diagnosis of Hepatitis B predates the Veteran's deployment to Vietnam.  See April 1970 Service Treatment Record, Military Personnel Records - Foreign Service April 1971 to August 1971.  

In support of his claim, the Veteran has submitted a letter from the Executive Director of the Heartland Chapter of the American Liver Foundation addressed to the Veteran in which the director states, "I passed along your question to a physician, who serves on our Medical Advisory Committee. This is his response: No, they cannot be the same.  Either it was Hepatitis C all long (likely), or he had acute hepatitis B and Hepatitis C in the 70s, got rid of the hepatitis B (happens 99% of time in adults) and still has HCV (this is most likely)."  This opinion has little probative value as no rational for the opinion is provided.  

In light of this, a VA examiner was requested to review the claims file and provide an opinion on the nature and etiology of the Veteran's Hepatitis C.  The examiner gave an opinion that it is at least as likely as not that the Veteran contracted Hepatitis C at the time of the Hepatitis diagnosis in 1970.  This was based on the fact that 

Blood tests in 2005 have shown ... that the patient has hepatitis C, had hepatitis B most likely and cleared it, and was exposed to hepatitis A in the past.  Hepatitis C does not typically cause symptoms (such as jaundice) acutely on contraction of the virus, while hepatitis A and B do.  However, hepatitis B and C are transmitted in similar manners.  Thus, it is possible but, much less likely that the patient's symptoms in 1970 were due to hepatitis C alone.  It is more likely that the symptoms were due to hepatitis A or hepatitis B.  However, it is certainly reasonable that the patient could have contracted the hepatitis C virus at the same time as the hepatitis B virus, which could have been during hospitalization in 1970.  

The examiner also concluded that intravenous drug use is the Veteran's most likely source of Hepatitis C but vaccination air guns are also a possible source in the event they exposed the Veteran to other individuals' blood.  

While the Veteran has maintained that he did not use heroin or intravenously inject drugs until he served in Vietnam the record contradicts these statement.  An August 1970 service treatment record reports that the Veteran admitted to using heroin once between the time of his last discharge from hospital and his admission in early July 1970.  More importantly, in an undated statement including in the Veteran's military personnel record, he indicates his desire to be discharge from the army stating "[i]t seems that no matter how I try to do what is considered right by the army I always revert to my old ways.  That being taking dope.  Since I've been eleven years old I've been taking dope."  The Veteran continued "[t]wice I was in the hospital with serum hepatitis which comes from shooting dope with unsanitary works, like a dirty needle."  The fact that the Veteran means heroin when he says dope is supported by the context of other statements in the letter.  In one section of the letter he details taking heroin while AWOL from the service noting that at the time he turned himself in for being AWOL he was taking heroin every day.  In this section he refers to heroin by name.  He then states that following his punishment for being AWOL he was sent to Fort Lewis where he fit in because everyone was a "dopper" like him.  

In light of the service treatment records and the Veteran's own statements during service the Board find the Veteran's assertions that he did not use heroin or intravenously inject drugs until he served in Vietnam have little probative value.  Nevertheless, the September 2012 VA examiner said it was at least as likely as not that the Veteran contracted Hepatitis C during service.  While she indicated that the most likely source of the Veteran's Hepatitis C was intravenous drug use she said air gun inoculation was also a possibility.  As such, the Veteran will be afforded the benefit of the doubt that the source of his current Hepatitis C, which at least as likely as not manifested in service, is an in-service air gun inoculation.  A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the foregoing discussion, the evidence is at least in equipoise regarding service connection.  As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for Hepatitis C is warranted.

The Veteran also claims entitlement to cirrhosis/chicken wire fibrosis of the liver as secondary to his Hepatitis C.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

The September 2012 VA examiner concluded the Veteran's cirrhosis and fibrosis is more likely than not related to his Heaptitis C.  Now that the Veteran's Hepatitis C is service connected the Veteran's claim meets the requirements of secondary service connection.  He is currently diagnosed with cirrhosis/chicken wire fibrosis and the record supports a finding that it is more likely than not caused by service-connected Hepatitis C.  Therefore, service connection for cirrhosis/chicken wire fibrosis is warranted.


ORDER

Entitlement to service connection for Hepatitis C is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for cirrhosis/chicken wire fibrosis of the liver is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The evidence of record suggests that during the pendency of the appeal of the issues of service connection for Hepatitis C and cirrhosis/chicken wire fibrosis the Veteran developed hepatocellular carcinoma.  As the issue of service connection for hepatocellular carcinoma was raised by the record after the appeal of the other claims it has been handled separately.  An April 2013 rating decision denied entitlement to service connection for hepatocellular carcinoma, pancreatic cancer, and intestinal cancer.  In May 2013, the Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the April 2013 rating decision in so far as it denied service connection for hepatocellular carcinoma.  Subsequently, new evidence was added to the record so another rating decision was issued in June 2013.  This rating decision again denied entitlement to service connection for hepatocellular carcinoma.  In July 2013, the Veteran again filed an NOD indicating his disagreement this time with the June 2013 rating decision.  The proper course of action when a timely NOD has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a Statement of the Case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a Statement of the Case with respect to the issue of entitlement to service connection for hepatocellular carcinoma.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


